Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-4, 6-9, 21-30 and 33-34. The claims are generally directed to techniques for accessing a smart contract library that may include a number of templates of different legal contracts implementable as a smart contract between respective parties.
The latest office action mailed on 12/27/2021 rejected claims 1-4, 6-9, 21-30 and 33-34 under 35 U.S.C. § 103. The rejections under 35 U.S.C. § 103 are now withdrawn because applicant’s amendments to the claims have overcome the prior art.
The closest prior art of record is US 2018/0227116 A1 to Chapman et al. (hereinafter “Chapman”). Chapman teaches:
accessing, by a contract-creating computing device, a smart contract library comprising a plurality of templates of different legal contracts implementable as a smart contract between respective parties in the smart contract, wherein: each template of the plurality of templates includes a plurality of sections having different contractual terms and conditions and fillable fields for specific contract terms, and each respective section of the plurality of sections includes programming code operable to evaluate compliance with specific section-related contractual terms and conditions of a respective section and with any specific contract terms input to a fillable field of the respective section (Fig.2 item 201; paras 18, 30, 35, 43, 49-50)
receiving a selection of a template of a smart contract from the plurality of templates for implementation as a finalized smart contract (Fig.2 item 201; paras 35)
generating the finalized smart contract having sections with the specific contract terms and conditions and the programming code operable to evaluate compliance with the specific contract terms (Fig.2 items 202-203; paras 35, 44-45, 50)
generating a smart contract address for the finalized smart contract using the first user address and a nonce value (paras 29, 45-46, 51)
generating a smart contract hash value using a value related to programming code of the finalized smart contract as an input into a hash function (paras 29, 44-46, 51)
storing the smart contract hash value as a transaction in the private blockchain, wherein the transaction is associated with the smart contract hash value and the first user address in the private blockchain (Fig.2 item 204; paras 23, 46, 51)
US 2019/0220831 A1 to Rangarajan et al. (hereinafter “Rangarajan”) is also of interest. Rangarajan teaches:
obtaining a private cryptographic key assigned to a first user of the contract-creating computing device, wherein the private cryptographic key is associated with a public cryptographic key (paras 46, 81)
generating a first user address associated with the contract-creating computing device in a private blockchain, wherein the first user address is based on the private cryptographic key and is associated with the first user in the private blockchain (paras 46, 81)
WO 2020/123464 A1 to Cheng-Shorland et al. (hereinafter “Cheng-Shorland”) is also of interest. Cheng-Shorland teaches:
receiving from a second party contract participating device a revision to a section of the finalized smart contract, wherein the section with the revision is a revised section of the finalized smart contract (paras 55, 57, 68, 72, 123, 134, 208)
modifying programming code of the revised section of the finalized smart contract based on the received revision to the finalized smart contract, wherein the modified programming code implements a compliance scheme to ensure different terms or conditions related to the revision of the revised section of the finalized smart contract are fulfilled (paras 55, 57, 68, 72, 123, 134, 208)
tracking revisions to the finalized smart contract including the modified programming code (paras 46, 55, 58, 124-125, 136)
Therefore, the prior art does not teach, neither singly nor in combination the following:
upon no longer tracking a further revision due to completion of the revisions to the finalized smart contract, generating a programming code hash of the modified programming code of the revised section of the finalized smart contract
generating a subsequent smart contract hash value of revised text included in the received revision of the revised section of the finalizes smart contract
storing in addition to the subsequent smart contract hash value, the programming code hash of the modified programming code of the revised section of the finalized smart contract as part of a revision-related transaction to the private blockchain, wherein the revision-related transaction is associated with the smart contract address for the finalized smart contract, a second party contract participating device address, and the first user address in the private blockchain

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685